Case 2:19-cv-00084-JLB-NPM Document 37 Filed 11/16/20 Page 1 of 4 PageID 3256




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION



ALAN M. ST. ONGE, o/b/o MICHAEL
NORMAN ST. ONGE (deceased),

             Plaintiff,

v.                                            Case No.: 2:19-cv-00084-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                        /

                                      ORDER

      This cause comes before the Court upon review of the Report and

Recommendation (“R&R”) issued by the Magistrate Judge on October 30, 2020.

(Doc. 36.) No objections have been filed. See Fed. R. Civ. P. 72(b).

                                    BACKGROUND

      Plaintiff Michael Norman St. Onge filed a complaint on February 11, 2019

seeking judicial review pursuant to 42 U.S.C. § 405(g) of the Commissioner’s

decision denying his claim for Social Security disability benefits. (Doc. 1.) During

the pendency of this action, Michael St. Onge passed away and was substituted

with his son, Alan M. St. Onge. (Doc. 33.) The Magistrate Judge recommends

affirming the Commissioner’s decision. (Doc. 23.) Among the arguments raised by

Alan M. St. Onge in the joint memorandum is a challenge under the Appointments

Clause of the U.S. Constitution: whether the Commissioner’s adverse decision must
Case 2:19-cv-00084-JLB-NPM Document 37 Filed 11/16/20 Page 2 of 4 PageID 3257




be reversed because the presiding Administrative Law Judge (“ALJ”) was

improperly appointed and therefore lacked the legal authority to hear the case. The

Commissioner argued in response that Mr. St. Onge cannot raise an Appointments

Clause challenge in federal court without first having exhausted that claim before

the agency. (Doc. 23, 33–49.)

      Appellate courts are split on the administrative exhaustion question. The

Magistrate Judge recommends that the Court adopt the approach taken by the

Eighth and Tenth Circuits, both of which rejected Appointments Clause challenges

by social security claimants because the claimants failed to raise the issue before

their ALJs and thus failed to exhaust their administrative remedies. Mr. St. Onge,

on the other hand, urges the Court to adopt the view of the Third and Sixth

Circuits, which have held that administrative exhaustion before the ALJ is not

required for an Appointments Clause challenge in the social security context.

      The Commissioner helpfully notes that the administrative exhaustion

question is currently pending before the Eleventh Circuit. (Doc. 23, 44–45 n.13.)

Although the Commissioner did not identify the appeals in question, the Court

believes the Commissioner is referencing Perez v. Commissioner of Social Security,

Appeal No. 19-11660 (filed Apr. 29, 2019), and Lopez v. Acting Commissioner of the

Social Security Administration, Appeal No. 19-1174 (filed May 3, 2019). The

Supreme Court has recently granted certiorari to resolve the circuit split on this

issue. See Davis v. Saul, 963 F.3d 790 (8th Cir. 2020), cert. granted, 2020 WL

6551772 (U.S. Nov. 9, 2020) (No. 20-105); Carr v. Comm'r, 961 F.3d 1267 (10th Cir.




                                          2
Case 2:19-cv-00084-JLB-NPM Document 37 Filed 11/16/20 Page 3 of 4 PageID 3258




2020), cert. granted 2020 WL 6551771 (U.S. Nov. 9, 2020) (No. 20-105). In

response, the Eleventh Circuit has held the Perez and Lopez cases in abeyance,

pending the Supreme Court’s decision.

                                      DISCUSSION

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. Am. Water Works & Elec.

Co., 299 U.S. 248, 254 (1936). In Miccosukee Tribe of Indians v. S. Fla. Water, 559

F.3d 1191, 1196 (11th Cir. 2009), the Eleventh Circuit addressed the propriety of a

federal district court’s discretionary stay where the stay was entered “pending the

outcome of other litigation in federal district court—the appeal of a lawsuit filed in

the same district court.” The court noted that “[t]he Southern District of Florida

simply had two lawsuits raising some potentially dispositive issues common to both.

After one judge entered judgment in the case before her, the second judge stayed

her case to await the outcome of an appeal of that final judgment.” Id. The

Eleventh Circuit stated that “the reason for the district court’s stay was at least a

good one, if not an excellent one: to await a federal appellate decision that is likely

to have a substantial or controlling effect on the claims and issues in the stayed

case.” Id. at 1198. While a stay of indefinite duration might constitute an abuse of

discretion, a “delay not immoderate in extent and not oppressive in its

consequences” is justified “if the public welfare or convenience will thereby be

promoted.” Landis, 299 U.S. at 256.




                                           3
Case 2:19-cv-00084-JLB-NPM Document 37 Filed 11/16/20 Page 4 of 4 PageID 3259




      To preserve judicial resources and to avoid inconsistent results, the Court

proposes a stay of the case until such time as the Supreme Court has decided the

administrative exhaustion issue before the Court. Given the impact the Supreme

Court’s ruling is likely to have on this case, the Court is persuaded that the most

efficient course would be to enter a temporary stay of this action. See, e.g., Ring v.

City of Gulfport, No. 8:20-CV-593-T-33CPT, 2020 WL 3895435, at *4 (M.D. Fla. July

10, 2020); Glover v. LM Gen. Ins. Co., No. 19-21900-CIV, 2019 WL 7945690 (S.D.

Fla. Dec. 4, 2019).

      Accordingly, it is ORDERED that:

      1.     The parties shall submit a statement on or before November 20, 2020

setting forth their position on whether this case should be stayed pending the

Supreme Court’s disposition of this issue.

      2.     Failure to comply with this order may result in a stay being entered

without further notice.

      ORDERED in Fort Myers, Florida, on November 16, 2020.




                                             4
